DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicants’ submission filed on December 14, 2021 has been entered. 
Claims 1-19 are pending and are examined in this Office Action.

Claim Rejections - 35 USC § 101
Claims 1-19 remain rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter; for reasons of record stated on pages 5-8 of the Office action mailed 09/14/2021. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-19 are determined to be directed to subject matter that is naturally occurring, or to a law of nature/natural principle or natural phenomenon. The rationale for this determination is explained below. 
	The instantly pending claims are method claims. The judicial exception is the correlation of the obtained genotypic information with determining a kernel having a desired genotype. 
	The claims are drawn to methods of “obtaining” a doubled haploid plant, which apply the natural principle of a correlation of individual genotypes (of haploid embryos) and particular phenotype(s); and where obtaining a doubled haploid plant is just an intended goal. These claims 
	In this case, “obtaining” a double haploid plant is merely an intended goal. The breadth of “providing” kernels, “determining” and “distinguishing” the genotype, “selecting” a kernel, and “producing” a plant encompasses non-transformative visual assessment of an individual plant for given phenotype(s), coupled with prior knowledge of the correlation of said phenotype(s) with the presence of particular genotype(s); for example, seed color, flower color, height, silique size, etc., tolerance to stress. This breadth does not impose a meaningful limit on the claim scope, such that all others are not precluded from using the natural principle. 
	In this case, the recited breeding crosses are interpreted as naturally occurring plant crosses. There are no limitations in the claims to distinguish either step from what is already routinely practiced. Furthermore, limiting the marker and the allele to a particular sequence does not change the steps to be performed. Although some claims recite allele quantification assays, and the detection in the endosperm the presence or absence of an allele, limiting the marker and the allele to a particular sequence does not change the steps to be performed. Isolating genomic DNA from plants was indeed routine at the time of filing, as was performing marker and allele detection. 
	Indeed, Applicants acknowledge that “double haploid plants can occur spontaneously in nature”; see Specification, page 7, paragraph 0022.  
	As the steps of  “providing”, “determining”, “distinguishing”, “selecting”, and “producing” a plant are very generally recited, the combination of  “providing”, “determining”, “distinguishing”, “selecting”, and “producing” is together reasonably interpreted as mere data See MPEP § 2106.05(g) for a discussion on adding insignificant extra-solution (both pre-solution and post-solution) activity to the judicial exception. See also MPEP § 2106.05(h) for a discussion on generally linking the use of a judicial exception to a particular technological environment or field of use. In addition, the courts have also identified limitations that did not integrate a judicial exception into a practical application; for example, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to naturally-occurring processes, nucleotides, cells, and organisms; without significantly more. The claimed methods have the inherent property/ies that are recited in the claims. The judicial exception is not integrated into a practical application because the claimed invention is directed to naturally-occurring nucleotides, cells, organisms, and processes. For a claim that is directed to a judicial exception to be patent-eligible, it must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. For examples of claims that recite meaningful limitations, see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.
The claimed methods are not patent-eligible pursuant to the Supreme Court decision in Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, ---- S.Ct. ----, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature. See “October 2019 Update: Subject Matter Eligibility”, issued October 17, 2019, available from the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on December 14, 2021 have been carefully considered but they were not found to be persuasive. Applicants contend that instant claim 1 requires determining that comprises distinguishing the genotype of the haploid embryo from the endosperm genotype of the kernel comprising the haploid embryo (Remarks, page 7, last paragraph). Applicants argue that the claimed method is not limited to a correlation of individual genotypes and particular phenotype(s) (Id.). 

	See also infra a description of the R1-nj marker system for in vivo haploid identification in maize, where the putative haploid kernels exhibit purple coloration on the endosperm, but not on the embryo, facilitating visual identification of haploid kernels. 
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Claim Rejections - 35 USC § 102/103
A rejection under 35 U.S.C. § 102 or § 103 does not require the same analysis as a rejection under 35 U.S.C. § 102 or a rejection under 35 U.S.C. § 103. The rejection is made because the Examiner cannot determine whether the prior art composition possesses characteristics that are not recited in the art. The Examiner does not have sufficient facts to determine whether the claimed compositions, polynucleotides, polypeptides and organisms are inherently the same as the prior art compositions, polynucleotides, polypeptides and organisms. In addition, the Examiner cannot conclude that the claimed subject matter would have been obvious since it cannot be determined whether the claimed and prior art compositions, polynucleotides, polypeptides and organisms differ. Where the prior art product seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention. In re Best
Claims 1-19 remain rejected as being anticipated under 35 U.S.C. § 102(a)(1), or alternatively as being unpatentable under 35 U.S.C. § 103, over ARMSTRONG (Armstrong et al., PCT International Patent Application Publication WO 2018/052919 A1, published 22 March 2018; see IDS filed 10/22/2020); for reasons of record stated on pages 8-15 of the Office action mailed 09/14/2021. 
	The claims are drawn to a method of obtaining a doubled haploid plant with a selected genotype comprising the steps of: a) providing a plurality of haploid kernels; b) determining the genotype of the haploid embryo of said kernels, wherein said determining comprises distinguishing the genotype of the haploid embryo from the endosperm genotype of the kernel comprising the haploid embryo; c) selecting a kernel having a desired genotype; and d) producing a doubled haploid plant from the selected kernel; wherein said determining comprises quantifying the alleles present in the endosperm of a given haploid kernel at a marker locus to determine the allele ratio present in said endosperm, quantifying the alleles present at two or more marker loci, detecting in said endosperm a haplotype present in the haploid kernels, identifying the nucleotide sequence present in said endosperm; further comprising comparing said nucleotide sequence to the genomic sequence present in either or both of the parents of the haploid kernels; and wherein said plurality of haploid kernels comprises at least 50 haploid kernels.
	ARMSTRONG teaches methods and compositions for genome editing via haploid induction, and teaches methods and compositions for effecting genome modification using genome editing in combination with haploid induction crosses (i.e., a method of obtaining a doubled haploid plant with a selected genotype) (entire document; see Title, Abstract, page 1, paragraph0003, for example).   

	ARMSTRONG teaches that haploid induction can be confirmed by the presence/absence of a phenotypic marker in the seed coat, aleurone1, embryo, endosperm, or a combination thereof. As a non-limiting example, the corn R-nj color marker (R is a locus that conditions red and purple anthocyanin pigmentation), which colors the crown portion of the seed aleurone and the embryo red or purple, can be incorporated into a HI (haploid induction) inducing corn line (page 10, paragraph 0033). Haploid induction can also be confirmed by molecular markers, and/or by a morphological marker capable of distinguishing haploid embryos from diploid embryos, which marker is incorporated into a genome of a HI plant (i.e., determining the genotype of the haploid embryo; wherein said allele sequence is polymorphic in the origin parent) (Id.). 
	ARMSTRONG teaches facilitating the identification, differentiation and/or sorting of haploid embryos from diploid embryos (i.e., selecting a kernel having a desired genotype) (page 10, paragraph 0033). When the HI line comprising R-nj is crossed as a male onto a colorless female line, haploid candidates can be selected by choosing seeds that have a R-nj pattern in the endosperm (i.e., selecting a kernel having a desired genotype; detecting in the endosperm the presence or absence of an allele in the haploid kernel; detecting in said endosperm at least one haplotype present in the haploid kernels) coupled with a colorless embryo (i.e., said determining comprises distinguishing the genotype of the haploid embryo from the endosperm genotype of the kernel comprising the haploid embryo) (Id.). Haploid induction can also be confirmed by Id.). 
	ARMSTRONG teaches that haploid doubling allows the generation of a plant that is homozygous at all loci in the nuclear genome in a single generation. In one aspect, a haploid plant is converted to a doubled haploid plant (page 10, paragraph 0034). 
	ARMSTRONG teaches that the invention can be used with corn or maize cells, soybean cells, wheat cells, etc. (i.e., plurality of haploid kernels) (page 28, paragraph 0088). A plant cell can be selected from the group consisting of a corn immature embryo cell, a corn mature embryo cell, a corn seed cell, a soybean immature embryo cell, a soybean mature embryo cell, a soybean seed cell, a wheat immature embryo cell, a wheat mature embryo cell, a wheat seed cell, and others (paragraph 0089, bridging pages 28-29). HI (haploid induction) plants are of a species selected from the group consisting of a corn plant, a wheat plant, a soybean plant, and others (page 9, paragraph 0030). 
	ARMSTRONG teaches that desired haploid progeny can be identified using any method and marker, which can screen and/or identify haploid progeny containing the desired edit, including, but not limited to, any method of detecting or determining nucleotide and/or amino acid sequences produced in or by plant cells and/or tissues (e.g. phenotypic screening, DNA sequencing, protein sequencing, DNA mismatch analysis, a high resolution melting curve analysis of PCR amplicons containing the target sequence, or other molecular methods (paragraph 00122, bridging pages 37-38). 
Id.).
	ARMSTRONG teaches 29 polymorphic markers that spread across maize genome and are informative between the inducer genome and the tester lines, which were selected to confirm ploidy by endpoint TaqMan PCR assay (Table 1; page 50, paragraph 00163). Haploid seeds were homozygous and diploid seeds were heterozygous for these polymorphic markers (i.e., said determining the genotype comprises quantifying the alleles present in the endosperm of a given haploid kernel at a marker locus to determine the allele ratio present in said endosperm; determining the alleles present at a higher ratio at said marker loci; determining comprises detecting in the endosperm the presence of allele sequence, which is a multiallelic polymorphism) (page 50, paragraph 00163). See also Table 1 on page 52 for the described SNP positions of the 29 polymorphic markers (i.e., multiallelic polymorphism is a single nucleotide polymorphism (SNP); allele quantification assay is quantitative polymerase chain reaction (PCR)).
	ARMSTRONG teaches and claims (page 3, paragraph 0012; claim 106 of ARMSTRONG, for example) that the method further comprises recovering an F1 hybrid plant from the cross of the first and second plant, and further crossing the F1 hybrid plant to obtain a progeny plant comprising the modified genome of the second plant. A progeny plant can be from any filial generation, e.g., F1, F2, F3, F4, F5, F6, F7, etc. (page 5, paragraph 0018).
2) (Table 1 on page 52; page 50, paragraph 00163). Haploid seeds were homozygous and diploid seeds were heterozygous for tested polymorphic markers, and of the 237 testcross progenies that germinated and produced plants, 233 testcross progenies were diploids, while 4 out of the 237 testcross progenies were confirmed to be haploid (i.e., said determining comprises determining the alleles present at a higher ratio at [said] marker locus) (Id.). 
	ARMSTRONG teaches and claims (claims 1-2 of ARMSTRONG, for example) a method that comprises providing a first plant comprising at least one Genome Editing Component (GEC), and crossing the first plant with a second plant to generate a modified genome of the second plant, recovering (i.e., producing) a third plant from the cross of the first and second plant, wherein the third plant substantially lacks the GEC, and wherein the first plant is a haploid inducer plant (i.e., said allele’s DNA sequence is present in haploid kernels’ origin parent and absent from the haploid inducer parent of the haploid kernels) (pages 2-3, paragraphs 0009-0012). 
	ARMSTRONG teaches backcrossing plants containing desired sequences (genome editing components (GECs)) to a recurrent parent that lacks the sequences, and selecting for those progeny that have lost the GEC but retain the desired edit incorporated into their genome 
	ARMSTRONG further teaches that the result of making a cross is to produce a progeny zygote cell. The zygote cell need not contain genetic material from both parents, for example, a progeny plant produced from a cross with a haploid inducer line may not contain DNA inherited from the inducer parent, yet a progeny plant cell produced from such methods are still considered progeny of the inducer parent (i.e., comparing said nucleotide sequence to the genomic sequence present in either or both of the parents of the haploid kernels) (page 33, paragraph 00106).
	ARMSTRONG also teaches the generation and planting of a plurality of a total of 284 testcross progeny seeds (i.e., at least 50 haploid kernels). These were then subject to analysis using 29 polymorphic markers that spread across maize genome and are informative between the inducer genome and the tester lines were selected to confirm ploidy by endpoint TaqMan PCR assay (page 50, paragraph 00163). 
	Accordingly, ARMSTRONG anticipated the claimed invention.
	Alternatively, it is possible that ARMSTRONG does not explicitly teach every single step of the instant claims, and perhaps this could result in a method that is not identical to the instantly claimed method(s). However, it would have been prima facie obvious and within the scope of an ordinary skill in the art at the time the application was filed to use the compositions and methods taught by ARMSTRONG, to improve plant breeding using haploid induction and to genotype haploid embryos using molecular assays, and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of 
	Bioinformatic analysis, in silico genome analyses of crop plants, phenotype analyses, plant breeding, genotyping, marker, allele, and SNP identification, haploid induction, creating doubled haploid plants, and analyzing and determining the genotype of (at least 50) kernel embryos and endosperm, are techniques that were routine in the art at the time the application was filed, as taught by the cited reference and the state of the art in general. For example, it would have been obvious to a person of ordinary skill in the art at the time of filing that generating an increased number of seeds yields an increased number of chances for forming double haploid seeds, thereby providing a method with increased efficiency for creating doubled haploid plants.

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on December 14, 2021 have been carefully considered but they were not found to be persuasive. In accord with the arguments presented during the interview on 01 December 2021, Applicants contend that instant claim 1 requires the step of distinguishing the genotype of the haploid embryo from the endosperm genotype of the kernel comprising the haploid embryo (Remarks, page 9, first full paragraph). Applicants argue that  such a method is neither taught nor suggested by ARMSTRONG (Id.). 
	The Examiner disagrees with Applicant’s characterization of the prior art, and of the state of the art in general, vis-à-vis the instant claims. 
	In contrast to Applicant’s arguments, it is noted that the cited ARMSTRONG reference teaches that haploid induction can be confirmed by the presence/absence of a phenotypic marker aleurone3, embryo, endosperm, or a combination thereof. As a non-limiting example, the corn R-nj color marker (R is a locus that conditions red and purple anthocyanin pigmentation), which colors the crown portion of the seed aleurone and the embryo red or purple, can be incorporated into a HI (haploid induction) inducing corn line (page 10, paragraph 0033). Haploid induction can also be confirmed by molecular markers, and/or by a morphological marker capable of distinguishing haploid embryos from diploid embryos, which marker is incorporated into a genome of a HI plant (i.e., determining the genotype of the haploid embryo; wherein said allele sequence is polymorphic in the origin parent) (Id.).
	For example, Chaikam et al., 2015, Analysis of effectiveness of R1-nj anthocyanin marker for in vivo haploid identification in maize and molecular markers for predicting the inhibition of R1-nj expression, Theor. Appl. Genet. 128: 159-171 provide evidence that the R-nj color marker, taught by ARMSTRONG, can be used to practice the instantly claimed method(s). Specifically, in a cross between source germplasm without anthocyanin coloration and a haploid inducer with the R1-nj marker system, the progeny display purple/red coloration on both the endosperm and diploid embryo, whereas the putative haploid kernels exhibit purple coloration on the endosperm, but not on the embryo, facilitating visual identification of haploid kernels (i.e., distinguishing the genotype of the haploid embryo from the endosperm genotype) (at page 160, left-hand col., first full paragraph; citing the Chaikam and Prasanna 2012 reference; original reference omitted).   
	Accordingly, the ARMSTRONG reference, in combination with the evidence and  knowledge generally available in the art at the time of filing, more than adequately establish a prima facie case of obviousness for (and/or anticipate) the claimed invention. 
See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, one of ordinary skilled in the art would have arrived at the Applicants’ invention by modifying the teachings of the cited art as discussed above.
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Summary
No claim is allowed. 
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The aleurone layer is one of the two major cell types of the endosperm.
        2 ”Microhaplotype” refers to the combination of alleles of two or more markers that are close enough to each other that they can be detected using a single molecular assay such as sequencing a DNA molecule or conducting a TaqMan-like assay; see Specification, page 20, paragraph 0052.
        3 The aleurone layer is one of the two major cell types of the endosperm.